                                            Case 4:20-cv-03971-DMR Document 21 Filed 08/31/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        VANESSA REYES, et al.,                           Case No. 20-cv-03971-DMR
                                   8                     Plaintiffs,
                                                                                             ORDER ON DEFENDANTS' MOTION
                                   9               v.                                        TO DISMISS
                                  10        COUNTY OF ALAMEDA, et al.,                       Re: Dkt. No. 10
                                  11                     Defendants.

                                  12            On June 15, 2020, Plaintiffs Vanessa Reyes, Raymond Christopher Reyes, Sr., Yasmin
Northern District of California
 United States District Court




                                  13   Reyes, and minor R.R. filed this action against Defendants County of Alameda (“County”) and
                                  14   Wellpath, Inc. (“Wellpath”), bringing civil rights claims pursuant to 42 U.S.C. § 1983 and related
                                  15   state laws. [Docket No. 1 (“Compl.”).] Defendants move to dismiss some of the claims pursuant
                                  16   to Federal Rule of Civil Procedure (“Rule”) 12(b)(6). [Docket Nos. 10 (“Mot.”), 14 (“Reply”).]
                                  17   Plaintiffs oppose. [Docket No. 12 (“Opp.”).] This motion is appropriate for determination without
                                  18   oral argument. Civ. L.R. 7-1(b).
                                  19            For the reasons stated below, the motion is granted in part and denied in part.
                                  20   I.       BACKGROUND
                                  21            This action arises from the death of Raymond Christopher Reyes (“Decedent”) while he was
                                  22   incarcerated in Santa Rita Jail. Minor R.R. is the biological child of Decedent and Decedent’s wife,
                                  23   Vanessa Reyes. Compl. ¶¶ 8-9. Raymond Christoper Reyes, Sr. and Yasmin Reyes are the
                                  24   biological parents of Decedent. Id. ¶¶ 10-11.
                                  25            The factual allegations in the complaint are sparse. On July 24, 2019, Decedent committed
                                  26   suicide while incarcerated in Santa Rita Jail. Compl. ¶ 16. He allegedly expressed suicidal ideations
                                  27   while being booked, but the jail staff did not place him on suicide watch. Id. ¶ 17. Jail deputies
                                  28   instead “assigned him under circumstances conducive to a suicide attempt.” Id. In addition,
                                             Case 4:20-cv-03971-DMR Document 21 Filed 08/31/20 Page 2 of 7




                                   1   Decedent allegedly ingested methamphetamine while under supervision. 1 Id. Deputies attempted

                                   2   to revive Decedent with naloxone; however, that drug is used to treat heroin (not methamphetamine)

                                   3   overdoses. Id.

                                   4            Plaintiffs bring claims for (1) violation of Decedent’s Fourteenth Amendment rights; (2)

                                   5   wrongful death (section 1983); (3) a survival action for violation of Decedent’s civil rights (section

                                   6   1983); (4) violation of Plaintiffs’ right to a familial relationship (section 1983); (5) a claim under

                                   7   Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978); (6) negligence; (7) a claim for failure to

                                   8   summon medical care in violation of California Government Code § 845.6; (8) wrongful death; (9)

                                   9   intentional inflection of emotional distress; and (10) medical negligence. All Plaintiffs assert all

                                  10   claims against all Defendants, except that the fifth claim is brought solely against the County and

                                  11   Doe Defendants.

                                  12   II.      LEGAL STANDARD FOR 12(B)(6) MOTIONS
Northern District of California
 United States District Court




                                  13            A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of the claims alleged in

                                  14   the complaint. See Parks Sch. of Bus., Inc. v. Symington, 51 F.3d 1480, 1484 (9th Cir. 1995). When

                                  15   reviewing a motion to dismiss for failure to state a claim, the court must “accept as true all of the

                                  16   factual allegations contained in the complaint,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per

                                  17   curiam) (citation omitted), and may dismiss a claim “only where there is no cognizable legal theory”

                                  18   or there is an absence of “sufficient factual matter to state a facially plausible claim to relief.”

                                  19   Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d 1035, 1041 (9th Cir. 2010) (citing Ashcroft

                                  20   v. Iqbal, 556 U.S. 662, 677-78 (2009); Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001))

                                  21   (quotation marks omitted). A claim has facial plausibility when a plaintiff “pleads factual content

                                  22   that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

                                  23   alleged.” Iqbal, 556 U.S. at 678 (citation omitted). In other words, the facts alleged must

                                  24   demonstrate “more than labels and conclusions, and a formulaic recitation of the elements of a cause

                                  25   of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 554, 555 (2007) (citing Papasan v.

                                  26
                                  27   1
                                         The complaint seems to suggest that Decedent died of a methamphetamine overdose but that
                                  28   allegation is not explicit.

                                                                                         2
                                          Case 4:20-cv-03971-DMR Document 21 Filed 08/31/20 Page 3 of 7




                                   1   Allain, 478 U.S. 265, 286 (1986)); see Lee v. City of L.A., 250 F.3d 668, 679 (9th Cir. 2001),

                                   2   overruled on other grounds by Galbraith v. Cty. of Santa Clara, 307 F.3d 1119 (9th Cir. 2002).

                                   3          As a general rule, a court may not consider “any material beyond the pleadings” when ruling

                                   4   on a Rule 12(b)(6) motion. Lee, 250 F.3d at 688 (citation and quotation marks omitted). However,

                                   5   “a court may take judicial notice of ‘matters of public record,’” id. at 689 (citing Mack v. S. Bay

                                   6   Beer Distrib., 798 F.2d 1279, 1282 (9th Cir. 1986)), and may also consider “documents whose

                                   7   contents are alleged in a complaint and whose authenticity no party questions, but which are not

                                   8   physically attached to the pleading,” without converting a motion to dismiss under Rule 12(b)(6)

                                   9   into a motion for summary judgment. Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir. 1994), overruled

                                  10   on other grounds by Galbraith, 307 F.3d at 1125-26. The court need not accept as true allegations

                                  11   that contradict facts which may be judicially noticed. See Mullis v. U.S. Bankr. Court, 828 F.2d

                                  12   1385, 1388 (9th Cir. 1987).
Northern District of California
 United States District Court




                                  13   III.   DISCUSSION

                                  14          In their opposition, Plaintiffs agreed to dismiss their second, third, ninth, and tenth claims,

                                  15   and the eighth claim as to Decedent’s parents. They also agreed to dismiss their request for

                                  16   injunctive relief and punitive damages. Defendants’ remaining arguments are that (1) the County is

                                  17   immune from Plaintiffs’ state law claims; (2) Decedent’s mother and father do not have standing to

                                  18   assert the first, fifth, sixth, or seventh claim; (3) Decedent’s wife and son have not perfected their

                                  19   first, fifth, sixth, or seventh claim; and (4) Plaintiffs’ Monell claim should be dismissed.

                                  20          A.      County Immunity

                                  21          Defendants argue that Plaintiffs’ state law claims against the County (the sixth claim for

                                  22   negligence and the eighth claim for wrongful death) must be dismissed because the County is

                                  23   immune from those claims. Generally, “a public entity is not liable for . . . [a]n injury to any

                                  24   prisoner.” Cal. Govt. Code § 844.6. The immunity provision extends to survival actions. See

                                  25   Lowman v. Cty. of Los Angeles, 127 Cal. App. 3d 613, 616 (1982) (finding that section 844.6 barred

                                  26   a survival action for wrongful death). However, there are limited exceptions. At issue here is

                                  27   whether the exception in Government Code section 845.6 applies. That provision states:

                                  28                  Neither a public entity nor a public employee is liable for injury proximately
                                                                                          3
                                          Case 4:20-cv-03971-DMR Document 21 Filed 08/31/20 Page 4 of 7




                                                      caused by the failure of the employee to furnish or obtain medical care for
                                   1                  a prisoner in his custody; but, except as otherwise provided by Sections
                                   2                  855.8 and 856, a public employee, and the public entity where the employee
                                                      is acting within the scope of his employment, is liable if the employee
                                   3                  knows or has reason to know that the prisoner is in need of immediate
                                                      medical care and he fails to take reasonable action to summon such medical
                                   4                  care.
                                   5   Cal. Govt. Code § 845.6. Plaintiffs assert that Decedent “made statements of clear suicidal intent at
                                   6   booking, but nothing was done to address his suicidality.” Id. at 4. They argue that county
                                   7   employees therefore knew of Decedent’s need for immediate medical care and failed to provide it.
                                   8   Id. at 4-5. This obligation could have been fulfilled, for example, by placing Decedent under
                                   9   observation. See id. at 5.
                                  10          Defendants correctly point out that Plaintiffs plead the elements for the section 845.6
                                  11   exception in their seventh claim. The factual allegations underlying all three claims is the same:
                                  12   namely, that county employees knew of Decedent’s need for medical care and failed to provide it,
Northern District of California
 United States District Court




                                  13   thereby causing fatal injury to Decedent. Plaintiffs do not offer any justification or exception for
                                  14   independently maintaining the sixth and eighth claims against the County. Therefore, those claims
                                  15   are essentially duplicative of the seventh claim and are dismissed as to the County. See Hernandez
                                  16   v. Cty. of Santa Clara, Case No. 19-cv-07888-EJD, 2020 WL 3101041, at *7 (N.D. Cal. June 11,
                                  17   2020) (dismissing claims against a county for negligence and wrongful death where the plaintiffs
                                  18   also pleaded a claim under section 845.6).
                                  19          B.      Survivorship Claims
                                  20          As a general rule, “only the person whose Fourth Amendment rights were violated can sue
                                  21   to vindicate those rights.” Moreland v. Las Vegas Metro. Police Dep’t, 159 F.3d 365, 369 (9th Cir.
                                  22   1998), as amended (Nov. 24, 1998) (citing Alderman v. United States, 394 U.S. 165, 174 (1969)).
                                  23   However, survival actions are permitted under section 1983 if state law authorizes a survival action.
                                  24   Id. The plaintiff has the burden to demonstrate that “a particular state’s law authorizes a survival
                                  25   action and that the plaintiff meets that state’s requirements for bringing a survival action.” Id.
                                  26   Defendants do not dispute that California authorizes survival actions, and such actions “may be
                                  27   commenced by the decedent’s personal representative or, if none, by the decedent’s successor in
                                  28   interest.” Cal. Code Civ. Proc. § 377.30; see also Cal. Code Civ. Proc. § 377.20(a) (“Except as
                                                                                        4
                                          Case 4:20-cv-03971-DMR Document 21 Filed 08/31/20 Page 5 of 7




                                   1   otherwise provided by statute, a cause of action for or against a person is not lost by reason of the

                                   2   person’s death, but survives subject to the applicable limitations period.”). However, Defendants

                                   3   argue that Plaintiffs have not fulfilled the requirements to bring a survival claim under California

                                   4   law. Specifically, California Code of Civil Procedure section 377.32 requires a plaintiff to execute

                                   5   and file an affidavit or declaration stating, among other things, that the declarant is the decedent’s

                                   6   successor in interest or authorized to act on behalf of the decedent’s successor in interest. Cal. Code

                                   7   Civ. Proc. § 377.32(a)(5). The statute also requires the plaintiffs to attach a certified copy of the

                                   8   decedent’s death certificate to the affidavit or declaration. Cal. Code Civ. Proc. § 377.32(a)(5).

                                   9          At the time Defendants filed their motion, Plaintiffs had not filed any affidavit or declaration

                                  10   under section 377.32. Attached to their opposition, they submitted a declaration from Vanessa

                                  11   Reyes averring that she meets the requirements of the survival statute; a petition to appoint Vanessa

                                  12   Reyes as guardian ad litem for R.R.; and a second declaration from Vanessa Reyes, as guardian ad
Northern District of California
 United States District Court




                                  13   litem for R.R., that R.R. also meets the requirements to bring a survival claim. There are numerous

                                  14   issues with Plaintiffs’ submissions. First, they filed the petition to appoint Vanessa Reyes as

                                  15   guardian ad litem as an attachment to their opposition rather than as a separate motion. Second,

                                  16   they did not file any declaration by Raymond Christoper Reyes, Sr. or Yasmin Reyes. Finally,

                                  17   although the declarations state that “[a] copy of the decedent’s death certificate is attached to this

                                  18   declaration,” there is no such attachment. Defendants pointed out all of these errors in their reply,

                                  19   which they filed on August 3, 2020. On August 20, 2020, seventeen days later, Plaintiffs submitted

                                  20   another filing, styled as a motion to appoint Vanessa Reyes as guardian ad litem. See Docket No.

                                  21   18. Attached to that filing are declarations pursuant to section 377.32 for all four plaintiffs. These

                                  22   declarations also suffer from some errors, including that the declarations were attached to the

                                  23   guardian ad litem motion and not filed separately and that the declarations still do not attach a

                                  24   certified copy of Decedent’s death certificate.

                                  25          While Plaintiffs’ attempts to comply with the survivorship statute have been sloppy and late,

                                  26   it seems likely that they will be able to cure these defects. The court grants Plaintiffs’ motion to

                                  27   appoint Vanessa Reyes as guardian ad litem for R.R. Accordingly, Plaintiffs shall file declarations

                                  28   that conform with section 377.32 by no later than September 8, 2020. Failure to timely file
                                                                                         5
                                          Case 4:20-cv-03971-DMR Document 21 Filed 08/31/20 Page 6 of 7




                                   1   complete and compliant declarations may result in dismissal of Plaintiffs’ survivor claims.

                                   2          C.      Monell Claim

                                   3          A municipality may face section 1983 liability if it “‘subjects’ a person to a deprivation of

                                   4   rights or ‘causes’ a person ‘to be subjected’ to such deprivation.” Connick v. Thompson, S. Ct. 1350,

                                   5   1359 (2011) (quoting Monell, 436 U.S. at 692). However, the municipality may be held liable “only

                                   6   for ‘[its] own illegal acts.’” Id. (quoting Pembaur v. Cincinnati, 475 U.S. 469, 479 (1986)). It

                                   7   cannot be held vicariously liable for its employees’ actions. Id. (citations omitted). To establish

                                   8   municipal liability, plaintiffs “must prove that ‘action pursuant to official municipal policy’ caused

                                   9   their injury.” Id. (quoting Monell, 436 U.S. at 691). “The ‘official policy’ requirement ‘was

                                  10   intended to distinguish acts of the municipality from acts of employees of the municipality,’ and

                                  11   thereby make clear that municipal liability is limited to action for which the municipality is actually

                                  12   responsible.” Pembaur, 475 U.S. at 479-80 (emphasis in original). Official municipal policy
Northern District of California
 United States District Court




                                  13   includes “the decisions of a government’s lawmakers, the acts of its policymaking officials, and

                                  14   practices so persistent and widespread as to practically have the force of law.” Connick, 131 S. Ct.

                                  15   at 1359 (citations omitted). Such policy or practice must be a “moving force behind a violation of

                                  16   constitutional rights.” Dougherty v. City of Covina, 654 F.3d 892, 900 (9th Cir. 2011) (citing

                                  17   Monell, 436 U.S. at 694).

                                  18          Defendants argue that Plaintiffs’ Monell claim against the County should be dismissed

                                  19   because Monell does not authorize an independent claim; it merely provides a basis for holding a

                                  20   municipality liable for other section 1983 claims. The argument seems to be that Plaintiffs bring

                                  21   multiple 1983 claims against the County, they do not explain how the County is liable for those

                                  22   claims except under Monell, and therefore the fifth claim is at most duplicative of the other section

                                  23   1983 claims. The court agrees that the other section 1983 claims against the County are duplicative

                                  24   of the Monell claim. The County is liable for section 1983 claims only if Plaintiffs’ injury was

                                  25   caused by an “action pursuant to official municipal policy.” Monell, 436 U.S. at 691. Plaintiffs’

                                  26   fifth claim already pleads municipal liability under Monell and so the other section 1983 claims

                                  27   against the County merely repeat that theory.

                                  28          Thus, the court will consider the fifth claim as an independent claim for municipal liability,
                                                                                         6
                                          Case 4:20-cv-03971-DMR Document 21 Filed 08/31/20 Page 7 of 7




                                   1   but the other section 1983 claims against the County are dismissed as duplicative.

                                   2   IV.    CONCLUSION

                                   3          For the reasons stated above, Plaintiffs’ first, fourth, sixth, and eighth claims are dismissed

                                   4   as to the County. As Plaintiffs have failed to explain how those claims are not duplicative of other

                                   5   claims, the court finds that amendment would be futile; therefore, the dismissal of these claims is

                                   6   with prejudice. Accounting for the claims that Plaintiffs voluntarily withdrew, the remaining claims

                                   7   for all Plaintiffs are the first and fourth section 1983 claims against Wellpath; the fifth claim for

                                   8   municipal liability under Monell against the County; the sixth claim for negligence against Wellpath;

                                   9   and the seventh claim for failure to summon medical care in violation of California Government

                                  10   Code § 845.6 against both Defendants. Vanessa Reyes and minor R.R. maintain the eighth claim

                                  11   against Wellpath.

                                  12          However, to preserve their first, fifth, sixth, and seventh claims asserting survival rights,
Northern District of California
 United States District Court




                                  13   Plaintiffs must file declarations that conform to California Code of Civil Procedure section 377.32

                                  14   by no later than September 8, 2020. Failure to do so may result in dismissal of those survival claims.

                                  15
                                                                                                              S DISTRICT
                                  16
                                                                                                           ATE           C
                                                                                                          T

                                                                                                                                O
                                                                                                     S




                                  17          IT IS SO ORDERED.
                                                                                                                                 U
                                                                                                    ED




                                                                                                                                  RT
                                                                                                UNIT




                                  18   Dated: August 31, 2020
                                                                                                                                        R NIA
                                  19                                                     ______________________________________
                                                                                                                     M. Ryu
                                                                                                NO




                                                                                                      Donna
                                                                                                          ge D o   naRyu
                                                                                                                 nM.
                                                                                                                                        FO


                                  20                                                                 Ju d
                                                                                                 RT




                                                                                               United States Magistrate Judge
                                                                                                                                    LI




                                                                                                         ER
                                                                                                    H




                                                                                                                                A




                                  21                                                                          N                     C
                                                                                                                                F
                                                                                                                  D IS T IC T O
                                                                                                                        R
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         7
